DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Objections
Claim 18 is objected to because of the following informalities:  
In claim 18, line 4, “and/or” should be --or-- (see the same change in claim 1).
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 107211076.
	As to claims 1 and 18,  CN 107211076 discloses the claimed subject matter, including  determining a color adjustment coefficient of a chrominance component of a color signal based on at least one of a reference display device maximum luminance value (RML) and/or a source maximum luminance value (SML); and adjusting the chrominance component of the color signal based on the color adjustment coefficient (see description, paragraphs 0005-0138, and Figs. 1-5: images comprise one or more color components (e.g., luma Y and chroma Cb and Cr), wherein each color component is represented by a precision of n-bits per pixel.  A video processor receives optionally associated source and content metadata (104) and target metadata (106).  The EDR input may further comprise additional source display and content metadata (104), such as the maximum and minimum brightness of the source or reference display.  Let Tmin and Tmax denote the minimum and maximum brightness of the target display, represented with PQ encoding.  Let also Smin and Smax denote the minimum and maximum brightness of the source display, also PQ encoded.   The tone mapping and saturation curves are computed for the specified source and target display capabilities, and optionally, any user adjustments.  Once they have been computed, they can be applied to each pixel independently to map from a source color volume to a target color volume.  The core of process is to first apply the tone curve to input intensity, and then scale each of the chroma channels by saturation curve.  The maximum adjustment is applied to the bright, saturated colors.).
	As to claim 6, the claimed limitation is disclosed by CN 107211076 (see paragraphs 0023-0028, 0073, 0092).

Allowable Subject Matter
Claims 2-5, 7-17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kanai (US 7864250 B2) discloses an image processing apparatus and method thereof having a color converter and a saturation calculator.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sherrie Hsia whose telephone number is (571)272-7347. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Any response to this action should be mailed to:

Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450

Or faxed to:
		(571) 273-8300


Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Customer Service Office whose telephone number is 571-272-1000.




/SHERRIE HSIA/Primary Examiner
Art Unit 2422                                                                                                                                                                                                        



SH
December 17, 2022